*255Opinion by
Tilson, J.
It was stipulated that certain items of the merchandise consist o'f hats known as harvest hats similar in all material respects to those the classification of which was involved in Caradine Hat Co. v. United States (9 Oust. Ct. 69, C. D. 664). Accepting this stipulation as a statement of fact, the hats imported and withdrawn from warehouse prior to the effective date of T. D. 48075 were held dutiable at 25 percent under paragraph 1504 (b) (5), and those items imported or withdrawn from warehouse subsequent to that date were held dutiable at 12)4 percent under said paragraph.